FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SATNAM SINGH,                                    No. 08-74835

               Petitioner,                       Agency No. A079-602-354

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Satnam Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his third motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying Singh’s third motion to

reopen as time-barred and number-barred where the motion was filed over five

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed

to establish changed circumstances in India to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey,

538 F.3d 988, 996 (9th Cir. 2008) (in order to prevail on a motion to reopen based

on changed country conditions, petitioner must demonstrate that new evidence,

together with the evidence presented at the original hearing, establishes prima facie

eligibility for relief sought).

       PETITION FOR REVIEW DENIED.




                                          2                                    08-74835